PER CURIAM.
Appellant, Victor C. Rodriguez appeals the summary denial of his motion for post conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, Rodriquez alleged his trial counsel was ineffective for (1) failing to make a motion to sever the offenses for which Appellant was charged, (2) failing to object, and preserve for appeal, erroneous jury instructions given by the trial court, (3) failing to object to the admission of collateral crime evidence committed by an accomplice as well as hearsay statements made by a non-testifying accomplice to the police, and (4) failing to object to the sufficiency of evidence presented as to value of stolen items supporting conviction for grand theft.
The appellant has stated facially sufficient claims that are not refuted by the record. We REVERSE the summary denial of postconviction relief and REMAND this case to the trial court to either attach portions of the record conclusively refuting these claims or hold an evidentiary hearing.
REVERSED AND REMANDED.
WOLF, C.J., LEWIS and POLSTON, JJ., concur.